EXHIBIT WAIVER AND THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT This WAIVER AND THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into this 9th day of November, 2009, by and between Silicon Valley Bank (“Bank”) and Betawave Corporation, a Delaware corporation (“Borrower”), whose address is 706 Mission Street, 10th Floor, San Francisco CA 94103. Recitals A.Bank and Borrower entered into the Loan and Security Agreement, dated as of March 28, 2009, as amended by the First Amendment to Loan and Security Agreement, dated as of July 31, 2009, and the Second Amendment to Loan and Security Agreement, dated as of August 14, 2009 (as the same may from time to time be further amended, modified, supplemented or restated, the “Loan Agreement”).Bank has extended credit to the Borrower for the purposes permitted in the Loan Agreement. B.An Event of Default exists under Section 8.2(a) of the Loan Agreement as a result of Borrower’s breach as of September 30, 2009 of the minimum Tangible Net Worth covenant set forth in Section 6.10(b) of the Loan Agreement (the “Existing Default”). C.Borrower has requested that Bank waive the Existing Default. D.Borrower has further requested that Bank amend Section 6.9(a) of the Loan Agreement, with respect to Borrower’s obligation to maintain a minimum amount of cash in its operating account with Bank and the Sweep Account. E.Borrower has also requested that Bank agree that (i) the minimum Tangible Net Worth covenant set forth in Section 6.10(b) of the Loan Agreement not be tested from October 1, 2009, to November 23, 2009, and (ii) the collateral report for September 30, 2009, required to be delivered pursuant to Section 6.2(a)(ii) of the Loan Agreement, may be delivered by November 1, 2009, rather than by October 20, 2009. F.Bank has agreed to such amendment, and such requests, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth below. Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1.Definitions.Capitalized terms used but not defined in this Amendment shall have the meanings given to them in the Loan Agreement. 1 2.Waiver. 2.1Bank hereby waives the Existing Default. 2.2The foregoing Event of Default waiver shall not operate as a waiver of any other Event of Default, now existing or occurring in the future, whether with respect to the covenants described above or any other provisions of the Agreement or of any of the other Loan Documents.The foregoing waiver also shall not operate as a waiver of any right or remedy of Bank now existing or arising in the future with respect to any Event of Default not waived pursuant to this section. 2.3Borrower represents and warrants to Bank that to the best of Borrower’s knowledge, after giving effect to this Amendment, the Event of Default waived pursuant to this section is the only Event of Default which has occurred and is continuing as of the date hereof. 3.Amendments to Loan Agreement. 3.1Section 6.9 (Operating Accounts).Subsection (a) of Section 6.9 is amended in its entirety and replaced with the following: (a)Maintain its primary and its Subsidiaries’ primary operating and other deposit accounts and securities accounts with Bank and Bank’s Affiliates, which accounts shall represent at least 75% of the dollar value of Borrower’s and such Subsidiaries’ accounts at all financial institutions. 3.2Section 6.10(Financial Covenants).Section 6.10 is amended by adding a new subsection (c) that reads as follows: (c)Minimum Unrestricted Cash.At all times, at least One Million Five Hundred Thousand Dollars ($1,500,000) in Unrestricted Cash on deposit in (i) Borrower’s unrestricted operating accounts with Bank, (ii) Borrower’s sweep account with Bank (the “Sweep Account”) and (iii) Borrower’s accounts with Bank’s
